DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 10/29/21 and 12/1/21 arguments vis-à-vis claim objections, simply stating that the objections were addressed by the 12/1/21 amendments, have been fully considered and are persuasive in view of said amendments.  The objections are withdrawn.
Applicant's 10/29/21 and 12/1/21 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 12/1/21 claim amendments, have been fully considered and are persuasive in view of said amendments.  The rejections are withdrawn.
Applicant's 10/29/21 and 12/1/21 arguments vis-à-vis rejections under 35 U.S.C. 103 over Graff et al., US 2011/0308389 (published 12/22/11) (“Graff”) in view of Hakka et al., US 7,056,482 (2006) (“Hakka”), stating in pertinent part that the rejections were addressed by the 12/1/21 claim amendments, have been fully considered but are not persuasive.  Applicant’s argument that Graff’s acids (such as its carbonic acid) employed for its aq. acidic washing solution are externally supplied, as opposed to claim 1’s newly-laid limitations.  However, as detailed below, Graff (in view of Hakka) still renders the claims prima facie obvious.  Said rejections, adjusted as necessitated by the 12/1/21 amendments, are re-asserted as proper.

Election/Restrictions
Applicant's 10/29/21 written confirmation of the 12/28/20 telephonic election with traverse of Group I (claims 1-19, now also new claims 21-24) is acknowledged.  The traversal is on the ground(s) that “it would not be unduly burdensome” to search claim 20’s apparatus, since 2 would uncover references for the apparatus and vi[ce] versa.”  This is not found persuasive because the traversal does not accurately address the reason for distinctness set out in pp. 2-3 of the 8/4/21 Office Action (“OA”), namely that Group II’s (i.e. claim 20’s) apparatus could be used for materially different methods than Group I’s, such as removing COS, SOx, and/or NOx, and that a serious search and/or examination burden would exist were restriction not required due to one or more of reasons (a)-(e) set forth therein (for example, reason (e) especially applies to apparatus claims, since their structural configuration would likely raise different issues under 35 U.S.C. 112 than those raised by method claims); applicant’s traversal incorrectly states that Examiner’s distinctness assertion asserts that Group II’s “apparatus could be used as part of a system removing COS, SOx, or NOx.” (10/29/21 Remarks at p. 8; emphasis Examiner’s)  As applicant did not dispute Examiner’s distinctness assertion, and one or more of reasons (a)-(e) still apply, the traversal is not persuasive.  The requirement is still deemed proper and is thus made FINAL.  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the 10/29/21 reply.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 1-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Graff et al., US 2011/0308389 (published 12/22/11) (“Graff”) in view of Hakka et al., US 7,056,482 (2006) (“Hakka”).  Regarding claims 1, 11, 13, and 21, Graff teaches a method of “reducing emission of amines and alkaline degradation products thereof, to the atmosphere… the CO2 is captured by countercurrent flow to an absorbent in an absorption zone[.]”  See Graff at, e.g., par. 17. Graff teaches “Dissolved CO2 is acidic and CO2 absorption in the wash water reduces the amine vapour pressure to some degree as it ties up the amine as carbamates or protonated amines”, i.e. removes amine from the CO2-lean treated gas exiting atop Graff’s absorber, thus producing a reduced amine content gas exiting from the aq. acidic wash column/unit.  See Graff at par. 20.  Graff teaches “a part of the acid washing solution is bled off and introduced into an amine reclaimer where amine salts in the solution are boiled in the presence of alkali and the amine cations are liberated as free amine vapor which is reused as amine absorbent for CO2 capture.”  See Graff at, e.g., par. 23.  Graff further teaches that “Several acids are available for the aqueous acid washing solution… such as… carbonic acid… Carbonic acid means liquid solution that is supersaturated with CO2. Carbonic acid can be produced in situ by boosting the CO2 concentration in the acid wash water system by injecting concentrated CO2 in the circulating liquid…”  See Graff at, e.g., par. 61.  Since Graff’s process gives concentrated gaseous CO2 as a product of its regenerator column (see id. at, e.g., par. 38: regenerator overhead gas “mainly compris[es] CO2”; Fig. 1), and adding gaseous CO2 is needed to achieve/maintain a see id. at, e.g., par. 45 and 61), it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the concentrated gaseous CO2 already on site, i.e. by directly injecting/supplying said concentrated gaseous CO2 into Graff’s aq. acidic wash solution (i.e. thus forming the carbonic acid employed in said aq. acidic wash solution as claimed) to eliminate the time, resources, and cost of sourcing and transporting new/externally-supplied CO2, as well as achieve/maintain Graff’s desired pH in its aq. acidic wash solution.  See MPEP 2143 G.  Although Graff does not teach “comprising a water-lean solution having less than 50% water and one or more amines,” Hakka so teaches.
	Hakka employs an absorbent for CO2 scrubbing comprising “10-50 wt % of the tertiary amine, 0-8 wt % of piperazine, 1-30 wt % of N-(2-hydroxyethyl)piperazine with the remainder comprising water.”  See Hakka at, e.g., col. 7, ln. ln. 32-35.  Hakka employs a tertiary amine (such as MDEA) and piperazine, which Graff recognizes as interchangeable within the art with Graff’s MEA.  See Hakka at, e.g., col. 6, ln. 15-28 (MDEA appears to be a preferred tertiary amine, given that it is in Hakka’s shorter list of appropriate tertiary amines) and col. 7, ln. 32-35; Graff at, e.g., par. 7.  Given Graff’s recognition of MEA’s applicability and interchangeability with tertiary amines such as MDEA and/or piperazine as Hakka employs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graff’s overall methodology by employing MDEA and piperazine as taught by Hakka either i) in conjunction with Graff’s MEA or ii) instead of Graff’s MEA. Regarding rationale i), see MPEP 2144.06 I & 2143 I.A.  Regarding rationale ii), see MPEP 2144.06 II & 2143 I.B.  In doing so, Hakka’s range of 11-88% water by weight overlaps the claimed ranges, rendering them prima facie obvious.  MPEP 2144.05.  Additionally and/or alternatively, given the overlap between Hakka’s water content range and those claimed, it would have been obvious to one of See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Hakka further teaches that “It will be appreciated that the faster the mass transfer rate, the smaller the size of the absorption column and, thus, the lower the capital cost required.” See Hakka col. 7, ln. 16-18.  One of ordinary skill in the art would thus understand that a lower amount of water would mean a greater concentration of amine.  If a greater concentration of amine is used, the reaction rate would desirably increase, as Hakka also states that a faster mass transfer rate directly relates to lower operating cost.  See id.  The foregoing lends further support for the conclusion of obviousness.  MPEP 2143 G. 
Regarding claims 2-4, and additionally and/or alternatively regarding claim 13, Graff teaches “Liquid from the contact zone 32 is collected by the collector plate 31 and is withdrawn through a line 35 into an acid wash tank 36. The solution in tank 36 is recycled into line 33 by means of a pump 37.  See Graff at, e.g., par. 47.  Collector plate 31 is located in the sump of the absorber tower (see Graff at, e.g., Fig. 2).  Since Graff’s tank 36 serves the same purpose, accomplishes the same task, and achieves the same effect as the acidification vessel in claims 2-4, Graff’s tank 36 is considered to be an acidification vessel whether or not Graff terms it as such.1  Line 33 sends the wash solution from the acidification vessel to the top of the absorber 39.  The recycling liquid in the acid wash system is collected in a dedicated sump inside the absorber tower, or alternatively to an outside tank and routed via the recycle pump back to the top of the polishing section.  The skilled man in the art will understand that the acid may be added at any convenient position in the acid washing loop.”  See Graff at, e.g., par. 48.  Given the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Graff’s concentrated CO2 gas as detailed above vis-à-vis claim 1 at any point in Graff’s acid washing loop, such as within the polishing section (i.e. wash column) as in claim 2, or at some point downstream thereof as in claim 3.  MPEP 2143 E&G; MPEP 2144.04 VI.C.  Graff teaches that “Several acids are available for the aqueous acid washing solution, both inorganic and organic acids, such as… carbonic acid… Carbonic acid means liquid solution that is supersaturated with CO2. Carbonic acid can be produced in situ by boosting the CO2 concentration in the acid wash water system by injecting concentrated CO2 in the circulating liquid, using water that has been contacted with CO2 gas at high pressure…” See Graff at, e.g., par. 61.  One of ordinary skill in the art would understand that in order to create carbonic acid, CO2 must be present in the acid water wash system.  It would thus have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow Graff’s direct teachings and add more CO2 into the carbonic acid solution (as detailed above vis-à-vis claim 1) to create a supersaturated carbonic acid solution; one of ordinary skill in the art would understand to add extra CO2 (that would be found outside of suspension) to ensure supersaturation.  Given Graff’s above-detailed par. 47 teaching that “Liquid from the contact zone 32 is collected by the collector plate 31 and 35 into an acid wash tank 36. The solution in tank 36 is recycled into line 33 by means of a pump 37[,]” it is reasonably inferred/implicit (MPEP 2144.01) within Graff that the P is regulated within its pump so as to not cause/allow excessive P buildup and damage to equipment.  This in turn implies (MPEP 2144.01) that the CO2 would be added at a regulated P as claim 4 requires. Additionally and/or alternatively, given Graff’s above-detailed desire to form a supersaturated carbonic acid solution by injecting CO2 thereinto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to regulate the P of the CO2 so injected into Graff’s acidification tank 36 (as in claim 4) to ensure sufficient P buildup to supersaturate the solution with CO2 as Graff desires.  MPEP 2143 G.
Regarding claim 5, Examiner interprets “wherein the addition of gaseous CO2 into the wash solution increases the baseline CO2 content exiting the absorber by only 0.1-10% of the flue gas CO2 content” as an intended result or mere property of conducting the steps in claim 1 (from which claim 5 depends).  As such, since claim 1 is rendered prima facie obvious over the cited prior art references as detailed above, the intended result and/or property of claim 5 is reasonably expected to be met/present- it has been held that where claimed and prior art products are produced by identical or substantially similar methods, a prima facie case of anticipation or obviousness has been established.  MPEP 2112.01, citing In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, since the cited prior art teaches or at least suggests claim 1’s positive method steps, it matters not whether said prior art also teaches or suggests the features of the intended result of performing said steps- it would not be reasonable to expect different results when performing identical or at least substantially similar steps.
claim 6, Graff teaches that “By introducing the amine reclaimer, the amine that is captured by the acid wash is treated to obtain free amine that is reintroduced to the amine cycle and thus recycled.”  See Graff at, e.g., par. 23.  Graff further teaches that “Dissolved CO2 is acidic and CO2 absorption in the wash water reduces the amine vapour pressure to some degree as it ties up the amine as carbamates or protonated amines.” See Graff at, e.g., par. 20.  Claim 6 is reasonably expected to be met because reduction of amine content and decrease in pH would necessarily occur when acidifying the wash solution with CO2.  MPEP 2144.01; MPEP 2112.01, citing In re Best.  The amine content is reduced when the amines are turned into carbamates or protonated amines by CO2 per Graff at par. 20.
Regarding claims 7-8, Graff teaches that “The acid aqueous solution has preferably a pH of about 3-7, and more preferably in the range 4 to 6.”  See Graff at, e.g., par. 45.  Graff’s pH range of 3-7 overlaps claims 7-8’s range of 6-8, rendering the claimed pH ranges prima facie obvious.  MPEP 2144.05.  Graff further teaches that “The flue gas leaving the absorption zone contained 80-100 ppm of gaseous MEA…”  See Graff at, e.g., par 72; Ex. 2.  Graff’s range of 80-100 ppm is completely within claim 8’s 20-2000 ppm range.  Graff teaches that “Steady state conditions for the water wash system (i.e. constant temperature profiles and constant gas and liquid concentrations) was achieved and the MEA content in the exit gas was measured to be approximately 0.7 ppm.”  See Graff at, e.g., par. 75.  Claim 8 recites that the “reduced amine content gas exiting from the wash col. is reduced to a range from 1 to 50 ppm.” Graff obtained a result (0.7 ppm) considerably close to the claimed 1-50 ppm range.  Even though Graff’s 0.7 ppm value lies slightly below the claimed range, this is not considered to connote non-obviousness, as a prima facie case of obviousness exists where the claimed and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have See MPEP 2144.05 I; Titanium Metals Co. of Am. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); Accord, In re Kirsch, Barnby, and Potts, 182 USPQ 286, 290 (CCPA 1974) (finding that prior art teachings lying slightly outside of a claimed range nevertheless negate non-obviousness, especially in the absence of any criticality statements regarding the claimed range).  Graff further teaches “A pilot scale CO2 capture plant according to FIG. 1 was used for the tests.  30 wt % MEA solvent was applied for capturing CO2 from flue gas from a coal fired power station. The CO2 absorber consists of a main absorption zone, where 90% CO2 capture was achieved.”  See Graff at, e.g., Ex. 2, par. 74.  For its part, Hakka teaches “By way of example, flue gas from coal fired thermal generating stations or steam boilers is a plentiful source of CO2 suitable for capture, often containing about 12% CO2 by volume.”  See Hakka at, e.g., col. 1, ln. 45-49.  In view of the foregoing, Graff’s initial flue gas CO2 content is inferred from Hakka to be 12% CO2. The baseline CO2 content leaving the absorber would comprise 1.2% CO2 when employing a combination of Graff’s method (12% initial CO2 content as taught by Hakka as detailed above, 90% of which being captured per Graff at Ex. 2, par. 74) when employing its flue gas from a coal fired power station.  Graff also teaches “In the contact zone a substantial part, such as more than 70%, and preferably more than 80% of the CO2 in the exhaust gas introduced into the column is absorbed by the liquid absorbent to leave a CO2 depleted exhaust gas.”  See Graff at, e.g., par. 41.  This teaching envisions an increase in the range in percent of baseline CO2 exiting the absorber (i.e. a greater baseline CO2 content exiting the absorber would exist if 70% CO2 capture were achieved rather than 90%).  Graff’s method when using a flue gas from a coal fired power station presents a maximum of 3.6% CO2 remaining in the clean gas stream when about 70% CO2 is removed from such raw flue gas.
claim 9, Examiner is interpreting “wherein, upon the addition of gaseous CO2 into the wash solution, an increase of the CO2 content in the wash solution is no more than 5% of the baseline CO2 content” to be an intended result or mere property of conducting the steps in claim 8 (from which claim 9 depends).  Since claim 8 is rendered prima facie obvious over the cited prior art as detailed above, the intended result and/or property of claim 9 is reasonably expected to be met/present- it would not be reasonable to expect different results when performing the same or at least substantially similar steps.  MPEP 2112.01 I, citing In re Best.
Regarding claim 10, Graff teaches “The flue gas leaving the absorption zone contained 80-100 ppm of gaseous MEA and the flue gas temperature was in the range 50-55 degree… and the MEA content in the exit gas was measured to be approximately 0.7 ppm.”  See Graff at, e.g., par. 72.  The amine concentration in the reduced CO2 content gas exiting the absorber prior to washing is 80-100ppm, which lies within claim 10’s 20-2000 ppm range, rendering it prima facie obvious.  MPEP 2144.05.
Regarding claims 12 and 24, as detailed above in the rejection of claim 1, given Graff’s recognition of MEA’s applicability and interchangeability with tertiary amines such as MDEA and/or piperazine as Hakka employs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graff’s overall methodology by employing MDEA and piperazine as taught by Hakka either i) in conjunction with Graff’s MEA or ii) instead of Graff’s MEA. Regarding rationale i), see MPEP 2144.06 I & 2143 I.A.  Regarding rationale ii), see MPEP 2144.06 II & 2143 I.B.  This, in addition to Graff’s teaching that “The commonly used amines are alkanol amines, such as e.g., monoethanol amine, diethanol amine, methyl-diethanolamine, piperazine, 2-amino-2-methyl propoanol, 2-metylaminoethanol, as well as other amines known by skilled man in the art” (see Graff at, e.g., prima facie obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335, 65 USPQ 297, 301 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”), In re Leshin, 125 USPQ 416, 417-18 (CCPA 1960) (similar statement); MPEP 2144.07.  See also Pfizer v. Apotex, 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) (holding that selecting from a set of 53 anions known to be acceptable for the given purpose would still give rise to a reasonable expectation of success [despite the size of the set]); MPEP 2143 E.  
Regarding claim 14, as detailed above vis-à-vis claim 8, Hakka teaches “By way of example, flue gas from coal fired thermal generating stations or steam boilers is a plentiful source of CO2 suitable for capture, often containing about 12% CO2 by volume.”  See Hakka at, e.g., col. 1, ln. 45-49.  In view of the foregoing, Graff’s initial flue gas CO2 content is inferred from Hakka to be 12% CO2. The baseline CO2 content leaving the absorber would comprise 1.2% CO2 when employing a combination of Graff’s method (12% initial CO2 content as taught by Hakka as detailed above, 90% of which being captured per Graff at Ex. 2, par. 74) when employing its flue gas from a coal fired power station.  Since Graff does not specify the overall P at which such flue gas is sent to its absorber, ambient P (i.e. 0.1013 MPa) is reasonably presumed.  Thus, since the CO2 content of the CO2-lean gas exiting atop the absorber would be 1.2% as detailed above, this gives an initial CO2 partial P in Graff’s acidic aq. water wash unit of 0.0012 MPa.  Although this value is slightly less than that claimed, this is not regarded to connote non-obviousness as detailed above.  See MPEP 2144.05 I; Titanium Metals; Accord, In re Kirsch, Barnby, and Potts.  Given the obviousness of employing/supplying Graff’s purified 2 gas -which is reasonably considered to have a % purity within the claimed range given Graff’s teaching that said gas “mainly compris[es] CO2” (see Graff at par. 38; Fig. 1)- as the acidification reagent for Graff’s aq. acidic wash unit as detailed above vis-à-vis claim 1, and Graff’s teaching of maintaining a certain pH within said aq. acidic wash unit as detailed above vis-à-vis claim 7 (see Graff at, e.g., par. 45), the amount/concentration of CO2 added to the aq. acidic wash unit is regarded as a result-effective variable since the amount/concentration of CO2 so added affects the pH therein2.3  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ any desired amount/concentration (expressed as partial PCO2, since PCO2 varies directly with said amount/concentration per the equation PV=nRT) of CO2 added to Graff’s aq. acidic wash unit to achieve/maintain a certain partial PCO2 therein, such as within the claimed range -via routine experimentation- to achieve/maintain Graff’s desired pH therein.  See MPEP 2144.05, citing In re Aller.
Regarding claim 15, Graff teaches “CO2 rich absorbent that is regenerated in a regeneration column.”  See Graff at, e.g., par. 17.
Regarding claims 16-18, Graff teaches “Carbonic acid can be produced in situ by boosting the CO2 concentration in the acid wash water system by injecting concentrated CO2 in 2 gas at high pressure, or by addition of bicarbonate salts.”  See Graff at, e.g., par. 61.  Given the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to oversaturate the solution with CO2 to produce carbonic acid: one of ordinary skill in the art would have known at before the effective filing date to add too much CO2 rather than too little CO2 to supersaturate the solution. This in turn leaves some CO2 left out of the acidic wash solution.  Graff also teaches that “According to a first aspect, the present invention relates to a method for eliminating or substantially reducing emission of amines and alkaline degradation products thereof, to the atmosphere from a plant for CO2 capture from a flue gas, where the CO2 is captured by countercurrent flow to an absorbent in an absorption zone, the absorbent comprising an aqueous solution of one or more amine(s), to give a CO2 lean flue gas that is released into the surroundings, and a CO2 rich absorbent that is regenerated in a regeneration column to give a CO2 rich gas that is treated further, and regenerated absorbent that is recycled to the absorption zone, wherein the CO2 lean flue gas is washed with an acidic aqueous solution to remove or substantially reduce the amount of amine(s) and alkaline degradation products thereof in the gas.”  See Graff at, e.g. par. 17.  The foregoing teachings refer to Graff’s inventive absorption and polishing units in its Figs. 2-4 as well as the prior art regeneration unit which is not shown in Graff’s inventive Figs. 2-4 (though employed nevertheless) but in its prior art Fig. 1.  Graff teaches “CO2 released from the absorbent, water vapor and minor amounts of absorbent, are withdrawn from the regenerator column 8 through a gas withdrawal line 9.  The gas in the gas withdrawal line 9 is cooled in a reflux condenser 14 to condense water that is separated from the remaining gas, mainly comprising CO2 in a CO2 separator 15.  CO2 gas and some remaining water vapor is removed from the CO2 separator 15 through a CO2 line 16 for 2 separator is withdrawn through a line 17 and pumped back to the top of the regeneration column 8 by means of a pump 18.”  See Graff at, e.g., par. 38. Since Graff is referring to regeneration column 8, it is reasonably presumed that the prior art regenerator is being used in Graff’s overall methodology.  The CO2 is being captured as detailed in the rejection of claims 2-4 above.  It would be unreasonable to vent the CO2 back to the atmosphere, as doing so would defeat the purpose of Graff’s method, as well as create undesirable environmental effects (i.e. pollution or greenhouse gases).  Graff’s process gives gaseous CO2 as a product of its regenerator column, and addition of gaseous CO2 is needed for the wash solution.  Using Graff’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the gaseous CO2 already on site to eliminate the time, resources, and cost of sourcing and transporting new/externally-supplied CO2.  See MPEP 2143 G.
Regarding claim 19, Graff teaches “the absorbent comprising an aqueous solution of one or more amine(s)”.  See Graff at, e.g., par. 17.  Graff thus meets the claim since amines are basic/alkaline by their nature.
Regarding claims 22-23, the cited prior art teachings and suggestions vis-à-vis claim 1 detailed above are considered to meet/satisfy claims 22-23 as well, since the CO2 of claims 22-23 is in (embedded) product-by-process form as claims 22-23 merely recite overall processes by which the CO2 present in said claims is produced/obtained, without supplying any positive steps regarding the production process thereof.  Since Graff renders prima facie obvious a method of supplying the CO2 as required by claim 1, it matters not how said CO2 was made/supplied.  See MPEP 2113 ("The patentability of a product does not depend on its method of production.") (internal citations omitted)  Additionally and/or alternatively, given Graff’s teaching/suggestion 2 as in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce said CO2 by any method and/or in any form known in the art, such as those within claims 22-23.  MPEP 2113 and 2143 E.  See also MPEP 2113, citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which stated that “If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In other words, the source of a product cannot patentably distinguish the product from the same product obtained from a different source.  See In re Pilkington, 162 USPQ 145, 147 (CCPA 1969) (stating that "the patentability of a claim to a product does not rest merely on a difference in the method by which that product is made.  Rather, it is the product itself which must be new and unobvious.") (emphasis in original).  

Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2022.
Applicant's amendment necessitated the/any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ December 2, 2021
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Nomenclature differences, without more, do not give rise to non-obviousness.  See Ex parte Stanley, 121 USPQ 621, 625 (BPAI 1958) (holding that mere nomenclature differences do not patentably distinguish a claim from the prior art), and Sellers v. Cofrode 35 F. 131 (C.C.E.D. Pa. 1888) (per curiam) (stating that a difference in naming “does not tend to distinguish”).  See also In re Skoner, 517 F.2d 947, 950 (CCPA 1975) (reaching conclusion so as to prevent “the allowance of claims drawn to unpatentable subject matter merely through the employment of descriptive language not chosen by the prior art”).
        2 Since the amount/concentration of (acidic) CO2 employed necessarily alters said pH, said amount/concentration is a ‘result-effective variable,’ regardless of whether Graff specifically terms it as such.  See, e.g., In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012) (stating that “the prior art need not provide the exact method of optimization for the variable to be result-effective.  A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective”).  See also MPEP 2144.05 III.C., citing E.I. DuPont de Nemours & Co. v. Synvina C.V., 904 F.3d 996, 1006 (Fed. Cir. 2018) (stating that “if the prior art does recognize that the variable affects the relevant property or result, then the variable is result-effective.”), citing In re Applied Materials, Inc., 692 F.3d at 1297.
        3 Additionally and/or alternatively, Examiner takes Official Notice that the addition of an acid (such as the acid gas CO2) or a base/alkali alters the pH of the solution into which it is added.  MPEP 2144.03.  The foregoing basic knowledge in the chemical art is regarded as being “capable of such instant and unquestionable demonstration as to defy dispute” and thus qualify as well-known in the art even absent documentation thereto.  See In re Ahlert, 424 F.2d 1088, 1091 (CCPA 1970) (approving of the taking of Official Notice that “it is old to adjust the intensity of a flame in accordance with the heat requirement”) (internal citations omitted); MPEP 2144.03.